Opinión concurrente
del Juez Asociado Señor Irizarry Yun-qué.
San Juan, Puerto Rico, a 5 de octubre de 1978
No estoy de acuerdo en que la prueba de corroboración re-lacionó al acusado en este caso con la comisión del delito. El testimonio de Bienvenido Burgos Carreras, única prueba pre-sentada por el Estado para corroborar el testimonio de la víc-tima, se limita a establecer la condición en que ésta se encon-traba al salir del cañaveral y a señalar que, según ella le manifestó, dos personas que iban en un auto verde abusaron de ella. Lejos de corroborar la identificación de los violadores, el testigo expresó que no pudo identificar a los que iban en el carro. A la pregunta, háchale por el fiscal, de si además del *689color del carro pudo percatarse de alguna otra cosa, dijo el testigo: “No, los carros pasaban tan ligero que yo no puedo identificar los que iban dentro ni la tablilla porque no lo vi.” (T.E. pág. 76.) Dijo además (T.E. pág. 81) que ni conocía a la perjudicada “ni sabe quiénes eran los muchachos tampoco.”
Bajo el estado de Derecho vigente para el 15 de marzo de 1972, fecha en que ocurrió la alegada violación, la convicción del acusado no podía sostenerse sin prueba que por sí misma, y sin tomar en consideración la declaración de la mujer agra-viada, tendiera a establecer la relación del acusado con la co-misión del delito. (1) El récord y la transcripción de los testi-monios ofrecidos durante el juicio están huérfanos de dicha prueba.
Convengo, sin embargo, que debe revocarse la sentencia de la División de Apelaciones y restituirse el fallo condenato-rio y la sentencia impuesta al acusado. Si bien la prueba no estableció la necesaria corroboración, fue admitido expresa-mente por el abogado del acusado que éste estaba presente y participó en la comisión de los actos que la perjudicada le imputaba. Su teoría fue que no la violó, para lo cual descansó en la propia prueba de cargo. Así aparece en la pág. 103 de la transcripción, mientras se argumentaba sobre la teoría de defensa. Una admisión como esa obliga al acusado y hace innecesario considerar la falta de corroboración. Véanse: *690Pueblo v. Santiago, 78 D.P.R. 69 (1955); Pueblo v. Vargas, 74 D.P.R. 144 (1952); Pueblo v. Rodríguez, 57 D.P.R. 895 (1941); Pueblo v. Ruiz, 57 D.P.R. 892 (1941); Ex Parte Morales, 30 D.P.R. 907 (1922).

(!) Disponía la Regla 154 de Procedimiento Criminal:
“En un proceso por el delito de promover o intentar la promoción de un aborto o por contribuir o ayudar en su perpetración, por seducir con engaño o corromper por medio del halago o por inducir o engañar a una mujer soltera, menor de veintiún años, hasta entonces reputada por casta, a entrar en alguna casa de lenocinio o en cualquier otra parte con el ob-jeto de prostituirla o contribuir y ayudar a ese fin o de que tenga contacto carnal ilícito con cualquier hombre, o en un proceso por el delito de seduc-ción bajo promesa de matrimonio o por el delito de violación o tentativa de cometerlo, no podrá declararse convicto al acusado por la sola declaración de la mujer agraviada, a menos que tal declaración se corrobore con alguna otra prueba que por sí misma, y sin tomar en consideración la declaración de la mujer agraviada, tienda a establecer la relación del acusado con la comisión del delito. Esta corroboración no será suficiente si sólo probare la perpetración del delito o las circunstancias del mismo.”